
	
		II
		111th CONGRESS
		1st Session
		S. 1645
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to require the
		  Secretary of Agriculture to determine the price of all milk used for
		  manufactured purposes, which shall be classified as Class II milk, by using the
		  national average cost of production, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Milk Marketing Improvement Act
			 of 2009.
		2.Prices received
			 for milk under milk marketing ordersSection 8c(5)(B) of the Agricultural
			 Adjustment Act (7 U.S.C. 608c(5)(B)), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended—
			(1)in the first
			 clauses (i) and (ii), by inserting (based on the blended price of all
			 milk covered by the order) after uniform prices each
			 place it appears; and
			(2)in clause (b) of
			 the matter following the first clause (ii), by inserting and the
			 component value after quality.
			3.Class II milk
			 pricingSection 8c(5) of the
			 Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by
			 the Agricultural Marketing Agreement Act of 1937, is amended by adding at the
			 end the following:
			
				(P)Class II milk
				pricing
					(i)Minimum
				priceThe Secretary shall base the minimum price for Class II
				milk on the average cost of producing all milk in the 48 contiguous States, as
				determined by the Economic Research Service of the Department of Agriculture in
				accordance with clause (ii) (referred to in this subparagraph as the
				national average cost of production).
					(ii)National
				average cost of productionFor purposes of this subparagraph, the
				national average cost of production shall equal the national average of the
				operating cost and the allocated overhead cost of producing all milk.
					(iii)SurveyFor
				purposes of clause (ii), the Secretary shall survey producers and associations
				of producers subject to Federal and State milk marketing orders and in all
				unregulated areas applicable to all milk.
					(iv)Price
				announcement
						(I)In
				generalNot later than November 1 of each calendar year, the
				Secretary shall announce the minimum price for Class II milk for the next
				calendar year, as determined in accordance with clause (i).
						(II)AdjustmentsUsing
				the most currently available national average cost of production, the Secretary
				shall adjust the price announced under subclause (I) for a calendar year on
				April 1, July 1, and October 1 of the calendar year.
						(v)Basic formula
				price
						(I)In
				generalThe Secretary shall use the Class II milk price announced
				under clause (iv) as the basic formula price for all Federal and State milk
				marketing orders and all unregulated milk production areas.
						(II)Class I
				milk
							(aa)In
				generalThe price of Class I milk in all Federal and State milk
				marketing orders and all unregulated milk production areas shall be equal
				to—
								(AA)the basic
				formula price under subclause (I); plus
								(BB)the applicable
				Class I milk differential under Federal and State milk marketing orders.
								(bb)Unregulated
				areasFor purposes of item (aa)(BB), the Secretary shall assign
				comparable Class I milk differentials to each unregulated area.
							(vi)Estimation of
				annual milk production and domestic consumptionNot later than
				November 1 of each calendar year and taking into consideration the import
				projections and export projections for all milk products, the Secretary shall
				estimate the quantity of all milk to be produced in the 48 contiguous States
				and marketed by producers for commercial use during the next 12 months.
					(vii)Inventory
				management program
						(I)Identification
				and determination of dairy products
							(aa)In
				generalNot less frequently than once each quarter, the Secretary
				shall—
								(AA)identify all
				dairy products (including cheeses, curds, butter, butterfat, butter oil,
				buttermilk, anhydrous milk fat, dairy spreads, milk, cream, concentrated milk,
				condensed milk, nonfat dry milk powder, whole milk powder, skim milk powder,
				all other forms of powdered milk, yogurt, ice cream, whey, whey powder, dried
				whey, whey protein concentrate, all other forms of whey products, milk protein
				concentrate, milk protein isolate, casein, caseinates, lactose, food preps
				containing milk, and milk chocolate) imported into, or exported from, the
				United States; and
								(BB)determine the
				quantity of raw milk contained in each such product.
								(bb)InclusionsIn
				identifying dairy products under item (aa)(AA), the Secretary shall include any
				current or projected future imports or exports of a product used for dairy, a
				dairy substitute, or ingredient, including any product that does not have the
				status of generally recognized as safe, as determined by the
				Commissioner of Food and Drugs.
							(II)Milk
				production totalsNot later than February 1 of each calendar
				year, the Secretary shall determine the total quantity of all milk produced by
				each producer or farming operation during the preceding calendar year.
						(III)Excess
				production determinationNot more than once every 2 months, if
				the Secretary, acting through the Commodity Credit Corporation, has purchased
				the maximum quantity of milk and milk products as required by law to administer
				programs including child nutrition programs (as defined in section 25(b) of the
				Richard B. Russell National School Lunch Act (42
				U.S.C. 1769f (b)), feeding programs administered by the Secretary of
				Defense, institutional programs, and any other mandated Federal food or feeding
				programs, the Secretary shall determine whether an excess quantity of milk and
				milk products is being produced for the national domestic market.
						(IV)Reduction in
				price received
							(aa)In
				generalSubject to item (bb), if the Secretary determines under
				subclause (III) that there is excess production, the Secretary may provide for
				a reduction in the price received by producers for not more than 5 percent of
				all milk produced in the 48 contiguous States and marketed by producers for
				commercial use.
							(bb)LimitationThe
				Secretary shall not provide for a reduction in the price received by a producer
				under item (aa) unless the Secretary determines that there exists a positive
				trade balance in dairy products described in subclause (I)(aa)(AA) that are
				imported into, or exported from, the United States, based on—
								(AA)dollar value;
				and
								(BB)the quantity of
				milk represented by imports and exports, as determined under subclause
				(I)(aa)(AA).
								(V)AmountThe
				amount of the reduction under subclause (IV) in the price received by producers
				shall not exceed half the minimum price of Class II milk.
						(VI)Additional
				reductionIf the Secretary determines that the reduction
				described in subclause (IV) is insufficient to reduce excess production,
				subject to subclauses (VII) and (VIII), the Secretary may reduce the price
				received by any producer or farming operation that has increased the production
				of all milk in a calendar year, as compared to the immediately preceding
				calendar year.
						(VII)ApplicationA
				reduction in price under subclause (VI) shall apply only to the quantity of
				milk produced in excess of the quantity of milk produced during the previous
				calendar year.
						(VIII)New producer
				exceptionA new producer, as defined by the Secretary,
				shall—
							(aa)during the
				1-year period beginning on the date on which the new producer commences
				operation, be exempt from any applicable price reduction relating to the first
				3,000,000 pounds of milk produced by the new producer;
							(bb)in
				the case of any milk produced in excess of 3,000,000 pounds during that 1-year
				period, be subject to each price reduction described in subclauses (IV), (V),
				and (VI); and
							(cc)after that
				1-year period, be subject to each price reduction that applies to existing
				producers.
							(IX)Appeals
							(aa)In
				generalA producer subject to an additional reduction under
				subclause (VI) may appeal to the Federal or State milk marketing administrator
				to provide evidence that the producer did not increase production in the
				calendar year that the reduction was in effect when compared to the immediately
				preceding calendar year.
							(bb)Submission of
				appealA producer that ships to an unregulated milk handler may
				submit any appeal of the producer to the Secretary or to the designated
				representative of the Secretary.
							(X)Extraordinary
				circumstancesIn deciding an appeal submitted by a producer under
				subclause (IX), a Federal or State milk marketing administrator (or, in the
				case of an appeal under subclause (IX)(bb), the Secretary or the designated
				representative of the Secretary) shall take into consideration production
				losses due to, at a minimum, fire, severe weather conditions, or severe disease
				outbreaks.
						(XI)CollectionExcept
				as provided in subclause (XII), reductions in price required under subclause
				(IV) or (VI) shall be collected by Federal and State milk marketing
				administrators and timely remitted to the Commodity Credit Corporation to
				offset the cost of purchasing excess milk products.
						(XII)Collection in
				unregulated areasReductions in price required for unregulated
				areas under subclause (IV) or (VI) shall be collected by the Secretary and
				timely remitted to the Commodity Credit Corporation to offset the cost of
				purchasing excess milk products.
						(viii)Prohibition
				on certain chargesIn carrying out this Act, the Secretary shall
				not impose charges on producers for the cost of the conversion of raw milk to
				manufactured products.
					(ix)Responsibilities
				of milk purchasing handlersA milk handler that purchases milk
				from a producer shall assume title for the milk at the time at which the milk
				is pumped into a milk truck provided by or otherwise delivered to the milk
				handler.
					(x)ApplicabilityThis
				subparagraph applies to all producers and handlers of milk in the 48 contiguous
				States.
					.
		4.Amendments to
			 Federal milk marketing ordersSection 8c(17) of the Agricultural
			 Adjustment Act (7 U.S.C. 608c(17)), reenacted with amendments by the
			 Agricultural Marketing Agreement Act of 1937, is amended by adding at the end
			 the following:
			
				(H)Orders covering
				milk and milk productsIn the case of an order covering milk or
				milk products, disapproval of an amendment to the order shall not be considered
				to be disapproval of—
					(i)the order;
				or
					(ii)other terms of
				the
				order.
					.
		
